Title: From Thomas Jefferson to David Howell, 21 July 1790
From: Jefferson, Thomas
To: Howell, David



Dear Sir
New York July 21. 1790.

I have duly recieved your favour of the 6th. and attend to your recommendation of Mr. Carter for promulgating the laws of the U.S. The act for that purpose directed me to have them published in three states at least. I have in fact ordered them in five states, which is as far as I think it right to extend the implication of the law as yet. Should it be thought expedient still to add to the list I will pay due respect to what you say of Mr. Carter. So also should any future and other cause arise of employing a printer in that state. I have the honor to be with great respect & esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

